DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11, 12 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Kalis US Patent No. 5,368,357 in view of Liu et al CN 102935829.
Kalis discloses a truck body comprising:
(claim 1) a first side structure (14) comprising a first enclosure assembly defining a plurality of storage compartments;
a second side structure (16) comprising a second enclosure assembly defining a plurality of storage compartments (18, 18, 18);
a bed (see a pickup truck bed described column 2, line 14, unnumbered in figure 1) in drawings between the first side structure and the second side structure; 
wherein the first enclosure assembly and/or the second enclosure assembly comprises:
a plurality of doors (20) each movable between an open position that provides access to a respective storage compartment of the plurality of storage compartments and a closed position (doors by definition open and close an opening) that prevents access to the respective storage compartment;
at least one hinge (doors 20 by definition are on hinges) and coupled with a respective door of the plurality of doors to pivot the respective door between the open position and the closed position; and

The claimed invention is distinguishable from Kalis by its recitation of the hinge being hidden and positioned within one or more of the storage compartments.  Further Kalis does not disclose a plurality of door flanges each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel dimensioned to receive a mounting portion of the at least one hidden hinge; and (ii) a rim configured to receive a seal.
Kalis discloses a seal at 40 and deflector for preventing rain from entering the storage compartment, see column 2, lines 37-51.  
Liu et al. discloses a plurality of door flanges (in the edited figure 2 of Liu et al. below see the four flanges “A” about a central generally rectangular opening)  each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel (top side of rectangular annular channel formed between the body 1 and plastic plate 7; see portion of edited  figure 3 below wherein the channel is between body section “B” and plastic plate board section “C”) dimensioned to receive a mounting portion of the at least one hidden hinge (the hinges 4 are mounted on the backside of a channel by weld nuts 13); and (ii) a rim configured to receive a seal (6 is mounted in a rim recess rearward of the  body exterior). The seal strip  6 is disclosed in paragraph #15 of the attached machine translation for preventing rain from leaking into the compartment.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention  to substitute for  Kalis’ opening and seal a plurality of door flanges with a rim  configured to receive seals and hide the hinge as taught by Liu et al  to improve the exterior appearance of the vehicle.   


    PNG
    media_image1.png
    509
    567
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    328
    394
    media_image2.png
    Greyscale







In regard to claim 2, Liu et al discloses wherein a longitudinal axis of the rim extends along a substantially parallel plane as a longitudinal axis of the longitudinally-extending channel (top side channel between main body 1 and plastic plate 7 is parallel to top of rectangular shape rim see figure 2).

In regard to claim 3, Liu et al in figure 3 therein discloses wherein the longitudinal axis of the rim extends along a plane that is laterally offset from the plane along which the longitudinal axis of the longitudinally- extending channel extends.

In regard to claim 5, Liu et al in figure 2 discloses wherein the rim is spaced apart from a perimeter of the respective door and the seal received by the rim prevents water from penetrating the respective storage compartment (the seal strip  6 is disclosed in paragraph #15 of the attached machine translation for preventing rain from leaking into the compartment).
.

In regard to claim 6, Liu et al in figure 2 discloses wherein the rim extends longitudinally along substantially a parallel plane with a longitudinal axis of the respective door (See in figure 2 top of rectangular rim parallel which would be parallel to  top edge of door 2 when in in its closed position as shown in figure 4).  

In regard to claim 7, Liu et al in figure 3 therein discloses wherein a longitudinal axis of the rim extends along a substantially parallel plane as a longitudinal axis of the longitudinally-extending channel, but extends along a plane that is laterally offset from a plane along which the longitudinally- extending channel extends.

In regard to claim 8, Liu et al in figure 4 discloses the storage compartment in its closed position wherein the longitudinally-extending channel is mounted within the respective storage compartment and hidden from view.

In regard to claim 9, Liu et al discloses a push-on bulb seal mounted to the rim(see 6 in figure 3)  .


In regard to claim 11, Liu et al discloses the front wall defines openings  for accessing each of the plurality of storage compartments.

In regard to claim 12, Kalis  discloses wherein the plurality of storage compartments (18, 18, 18) comprises a first storage compartment, a second storage compartment, and a third storage compartment (see three compartments and their doors in figure 1 of Kalis), wherein second storage compartment is between the first storage compartment and the third storage compartment 


Claim 14 is an independent claim.

Kalis discloses an assembly for a truck body comprising:
(claim 14) an enclosure assembly defining a plurality of storage compartments(18, 18, 18);a plurality of doors (20, 20, 20; see column 2, lines 12-19) each movable between an open position that provides access to a respective storage compartment of the plurality of storage compartments and a closed position that prevents access to the respective storage compartment(doors by definition open and close an opening); at least one hinge positioned within one or more storage compartments and coupled with a respective door of the plurality of doors to pivot the respective door between the open position and the closed position(doors 20 by definition are on hinges); and

The claimed invention is distinguishable from Kalis by its recitation of the hinge being hidden and positioned within one or more of the storage compartments.  Further Kalis does not discloses a plurality of door flanges each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel dimensioned to receive a mounting portion of the at least one hidden hinge; and (ii) a rim configured to receive a seal.
Kalis discloses a seal at 40 and deflector for preventing rain from entering the storage compartment, see column 2, lines 37-51.  
Liu et al. discloses a plurality of door flanges (see the four flanges “A” about a central generally rectangular opening above in edited figure 2)  each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel (top side of rectangular annular channel formed between the body 1 and plastic plate 7; see portion of edited  figure 3 above wherein the channel is between body section “B” and plastic plate board section “C”)  dimensioned to receive a mounting portion of the at least one hidden hinge (the hinges 4 are mounted on the backside of a channel by weld nuts 13); and (ii) a rim configured to receive a seal (6 is mounted in a rim recess rearward of the  body exterior).  The seal strip  6 is disclosed in paragraph #15 of the attached machine translation for preventing rain from leaking into the compartment.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute for  Kalis’ opening a seal a plurality of door flanges with a rim  configured to receive seals and hide the hinge as taught by Liu et al  to improve the exterior appearance of the vehicle.   

In regard to claim 15, Liu et al discloses wherein a longitudinal axis of the rim extends along a substantially parallel plane as a longitudinal axis of the longitudinally-extending channel (top side channel between main body 1 and plastic plate 7 is parallel to top of rectangular shape rim see figure 2).

In regard to claim 16, Liu et al in figure 3 therein discloses wherein the longitudinal axis of the rim extends along a plane that is laterally offset from the plane along which the longitudinal axis of the longitudinally- extending channel extends.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis US Patent No. 5,368,357 in view of Liu et al CN 102935829 as applied too claims 1 and 16  above, and further in view of Plentis et al US Patent Application Publication No.  2005/0134070.
Kalis as modified by Liu et al meets the claim limitations as applied above.
The claimed invention is distinguishable from Kalis as modified by Liu et al by its recitation of the rim includes an arcuate portion corresponding to a radiused corner of the respective door.
Plentis et al disclose a utility vehicle side panel storage compartment comprising a pivotal door 34 the has a rectangular perimeter seal 60 with arcuate  corners that correspond to radiused corners of the door 34.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Kalis as modified by Liu et al to have arcuate corners that correspond to radiused door corners as taught by Plentis  to remove sharp door corners that could become a hazard to persons.


Claims 10, 13, 18  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalis US Patent No. 5,368,357 in view of Liu et al CN 102935829.as applied to claim 1 above, and further in view of Sears US Patent No. 6,941,654.
Kalis as modified by Liu et al meets the claim limitations as applied above.
The claimed invention is distinguishable from Kalis as modified by Liu et al by its recitation of the first enclosure assembly and/or the second enclosure assembly includes a left wall, a front wall, and a right wall formed from a single sheet of aluminum.
Sears discloses a utility vehicle enclosure body having the front wall 52, left wall 54 and right wall 56; these walls are constructed by a single sheet of metal as shown in figure 2,and described in column 1, lines 35-49. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to manufacture Kalis’ sidepack as modified by Liu et al to have a left wall, a front wall, and a right wall formed from a single sheet of aluminum to improve manufacturing efficiency.

In regard to claim 13, Sears discloses wherein doors corresponding to the first storage compartment and the third storage compartment pivot about a vertical axis and a door corresponding to the second storage compartment pivots about a horizontal axis (see hinges orientation described in column 6, lines 63 – 67).

In regard to claim 18, Sears discloses wherein the enclosure assembly includes a left wall (54), a front wall (52), and a right wall (56) formed from a single sheet of aluminum, and wherein the front wall defines openings(66, 68, 64) for accessing each of the plurality of storage compartments.

In regard to claim 19, Sears discloses wherein the plurality of storage compartments comprises a first storage compartment (26), a second storage compartment (32), and a third storage compartment (42), wherein second storage compartment is between the first storage compartment and the third storage compartment, and wherein doors corresponding to the first storage compartment (30) and the third storage compartment pivot about a vertical axis (44) and a door corresponding to the second storage compartment pivots about a horizontal axis (see hinges orientation described in column 6, lines 63 – 67).




Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Sears US Patent No. 6,941,654 in view of Liu et al CN 102935829 and Steele US Patent Application Publication No. 2019/0275951.
 Sears discloses a utility vehicle having a left and right sidepack comprising:

an enclosure body comprising a left wall, a front wall, and a right wall formed from a single sheet of metal (the front wall 52, left wall 54 and right wall 56; these walls are constructed by a single sheet of metal as shown in figure 2,and described in column 1, lines 35-49) , and wherein the front wall defines a plurality of openings for accessing at least a portion of a plurality of storage compartments (26, 32, 42);a plurality of rectangular doors (28, 34, 32, 44) each movable between an open position that provides access to a respective storage compartment of the plurality of storage compartments and a closed position that prevents access to the respective storage compartment

at least one hidden hinge (in figure 1 the hinges cannot be seen) positioned within each storage compartment and coupled with a respective door of the plurality of doors to pivot the respective door between the open position and the closed position (see hinges described in column 6, lines 63 – 67); and


The claimed invention is distinguishable from Sears by its recitation of the enclosure assembly front, left and right front walls being made from aluminum.  Further Sears does not disclose a plurality of rectangular-shaped door flanges each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel dimensioned to receive a mounting portion of the at least one hidden hinge; and (ii) a rim configured to receive a seal.
 	Liu et al. discloses a plurality of door flanges (in the edited figure 2 of Liu et al. above, see the four flanges “A” about a central generally rectangular opening)  each surrounding an opening for a respective storage compartment of the plurality of storage compartments, wherein at least a portion of the plurality of door flanges include: (i) a longitudinally-extending channel dimensioned to receive a mounting portion of the at least one hidden hinge (top side of rectangular annular channel formed between the body 1 and plastic plate 7; see portion of edited  figure 3 above wherein the channel is between body section “B” and plastic plate board section “C”); and (ii) a rim configured to receive a seal (6 is mounted in a rim recess rearward of the  body exterior).  The seal strip  6 is disclosed in paragraph #15 of the attached machine translation for preventing rain from leaking into the compartment.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Sears to incorporate a plurality of door flanges with a rim  configured to receive seals as taught by Liu et al  to prevent leakage into the compartments     
Steele discloses a side pack compartment made from aluminum for a utility truck, see paragraph #49. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute aluminum as taught by Steele et al for the Galvanneal steel in Sears to reduce the weight and improve the vehicle’s fuel efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTP form 892 is cited for their utility vehicle compartments for holding articles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612